                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            3:12-cr-00097-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                          ORDER
LAVONTE LAMONT HALLMAN,                )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence and Motion to Appoint Counsel, (Doc. No. 134).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                              Signed: January 15, 2021




     Case 3:12-cr-00097-MOC-DCK Document 135 Filed 01/15/21 Page 1 of 1
